          Case 1:19-cr-00410-KPF Document 33 Filed 03/18/20 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      March 18, 2020


BY ECF and EMAIL
The Honorable Katherine Polk Failla
Thurgood Marshall
United States Courthouse
40 Foley Street
New York, New York 10007

       Re:     United States v. Clifford Taylor, 19 Cr. 410 (KPF)

Dear Judge Failla:

        The Government respectfully submits this letter opposing the request by Clifford Taylor,
the defendant, that he be temporarily released on bail from the Metropolitan Correctional Center
(“MCC”). For the reasons that follow, temporary release of the defendant is unwarranted.

       I.      Background

        On February 22, 2019, the defendant was arrested by the New York City Police Department
following a parole search of his residence that revealed substantial quantities of fentanyl, cocaine,
marijuana, narcotics paraphernalia (including mixing agents, a hydraulic press, a grinder, and a
respirator mask), two firearms, several rounds of ammunition, and over $10,000 of United States
currency. The defendant’s February 22 arrest is merely the most recent of a string of several
encounters with the criminal justice system, spanning nearly 50 years, relating to narcotics and
violent offenses.

        In 1971, at age 20, the defendant was arrested on robbery and firearm charges in the Bronx;
he ultimately pleaded guilty a year later to attempting to commit a Class D felony, in violation of
New York Penal Law § 110.00, and was sentenced to a term of probation of five years.

       Three years later, in 1974, while subject to probation, the defendant was again arrested on
robbery and firearms charges, and ultimately convicted, upon a guilty plea, of robbery in the
second degree, in violation of New York Penal Law § 160.10. He was sentenced to an
indeterminate term of incarceration of 5 to 10 years, and he was released to parole on November
12, 1986.

       Less than three years into his term of parole supervision, on April 17, 1989, the defendant
was arrested for attempted murder and criminal possession of a weapon. On July 2, 1990, he was
          Case 1:19-cr-00410-KPF Document 33 Filed 03/18/20 Page 2 of 5
                                                                                           Page 2


convicted, upon a guilty plea, of attempted murder in the first degree, in violation of New York
Penal Law § 125.25, and sentenced to an indeterminate term of incarceration of 6 to 12 years. He
was released to parole on February 26, 1998.

        On December 7, 2005, the defendant was (again) arrested while on parole. He was arrested
for a variety of narcotics offenses and criminal possession of a weapon. On March 20, 2006, the
defendant was convicted, upon a guilty plea, of attempted criminal possession of a loaded firearm
in the third degree, in violation of New York Penal Law § 265.02, and criminal possession of a
controlled substance in the fifth degree, in violation of New York Penal Law § 220.06. The
defendant was sentenced to a term of incarceration of 3 years and was released to parole on June
27, 2008.

        On November 24, 2010, the defendant was (again) arrested while on parole for narcotics
and firearms offenses. A parole search of the defendant’s residence in the Bronx resulted in law
enforcement finding in the defendant’s bedroom closet “(1) loaded firearms, (2) live ammunition,
(3) several hundred glassine bags suitable for packaging contraband, (4) a scale to weigh
contraband, (5) a money counting machine[,] and (6) a compressor used to seal contraband.”
Taylor v. Vierno, 34 Misc. 3d 1202(A), 2011 WL 6755927, at *1 (Bronx Cnty. Sup. Ct. Dec. 23,
2012). Many (but not all) of the fruits of that search were later suppressed upon a finding they
were contained in a safe found inside the defendant’s bedroom closet that was subsequently
removed from the apartment, taken to a local police precinct, and searched without a warrant at
the police precinct. Taylor v. Vierno, 34 Misc. 3d 1234(A), 2012 WL 687910, at *1-2 (Bronx
Cnty. Sup. Ct. Mar. 2, 2012). Following resolution of the defendant’s suppression motion, he was
subsequently remanded to custody on March 19, 2012, for violating the terms of his parole, and
released to parole approximately six weeks later on May 25, 2012.

        On October 7, 2014, the defendant was arrested after heroin was recovered from his
vehicle. He was convicted, upon a guilty plea, in connection with that arrest on July 11, 2016, of
attempted criminal possession of a controlled substance, heroin, in violation of New York Penal
Law § 220.16(12). He was sentenced to a term of imprisonment of four years and released to
parole on March 1, 2018.

         Within a year of having most recently been released to parole, on February 22, 2019, the
defendant was arrested in connection with the instant offenses. That arrest marked the defendant’s
fifth arrest by New York State authorities while he was subject to parole or probation.

       II.     Discussion

        The defendant’s request for temporary pretrial release should be denied. Pursuant to Title
18, United States Code, Section 3142(i), after a defendant has been ordered detained pretrial, a
“judicial officer may, by subsequent order, permit the temporary release of the person, in the
custody of the United States marshal or another appropriate person, to the extent that the judicial
officer determines such release to be necessary for preparation of the person’s defense or for
another compelling reason.” Because the defendant’s request contains no discussion of any need
for temporary release to prepare for his defense, the Government construes the defendant’s request
          Case 1:19-cr-00410-KPF Document 33 Filed 03/18/20 Page 3 of 5
                                                                                            Page 3


as one premised on a “compelling reason”—specifically, the health risk to the defendant posed by
the COVID-19 outbreak.

         As an initial matter, the defendant’s request should be rejected because he cannot show
by clear and convincing evidence that he would not pose a danger to the safety of the community
or risk of flight if temporarily released. See 18 U.S.C. § 3142(e)(3)(A), (B). Cf. 18 U.S.C. §
3143(a)(2) (requiring post-conviction detention for a defendant who has pled guilty to a controlled
substance offense unless (1) the defendant demonstrates by clear and convincing evidence that he
will not flee or pose a danger to the community and (2) “it is clearly shown that there are
exceptional reasons why such person’s detention would not be appropriate” (emphasis added)). 1

         The defendant has demonstrated through his repeated conduct a long history of committing
narcotics and firearms offenses that pose a substantial danger to the community. The defendant’s
conduct spans nearly 50 years and, as evidenced by his most recent arrest, it has not slowed down
in the least. 2 The defendant, moreover, has proven on at least two occasions in the last eight years
that he needs little more than a closet (which the Government assumes would be available at the
residence of his children’s mother) to engage in the dangerous criminal conduct for which he was
most recently arrested—specifically, to store firearms and amass harmful controlled substances
for distribution.

         With respect to the defendant’s risk of flight, as the defendant himself notes, the
Government has offered the defendant a plea to an offense carrying a mandatory minimum
sentence of 5 years—but he does not mention that the plea offer would also carry a stipulated
Guidelines range of 188 to 235 months’ imprisonment. (The defendant qualifies as a career
offender under the U.S. Sentencing Guidelines.) It has been communicated to defense counsel
that the Government’s current plea offer is the last and best offer the Government will be making
in this case. In addition, for nearly 50 years, the defendant has shown an unwillingness to abide
by the terms of judicially imposed supervision. Together, the certainty of a resolution resulting in
at least five years’ imprisonment in this case and the defendant’s demonstrated unwillingness to
adhere to judicial supervision create a risk of flight the defendant cannot rebut with clear and
convincing evidence.

1
  At least one district judge has assumed “similar standards apply under the ‘compelling reason’
language of § 3142(i)” governing pretrial temporary release and the “‘exceptional reasons’
language of § 3142(i)” governing presentence release following a conviction for the crimes with
which the defendant in this case has been charged. United States v. Spinks, No. 1:18-CR-00084-
JAW-1, 2019 WL 2238359, at *2 (D. Me. May 23, 2019). See also United States v. Ramnath, 533
F. Supp. 2d 662, 667 (E.D. Tex. 2008).
2
  The defendant argues a “compelling reason” for pretrial release overrides any safety concerns
because he was “not accused of selling the[] drugs or using the[] weapons.” (Def. Br. at 11.) The
defendant is charged with possessing the drugs with the intent to distribute them (indeed, the drugs
were accompanied by a scale; a hydraulic press; and grinders) and with possessing two firearms
with several rounds of ammunition behind the same trap door as the drugs. Although the defendant
was not arrested while in the act of selling the drugs or using the firearms, he is charged with
intending to sell the drugs and using the firearms in connection with such intended sales.
          Case 1:19-cr-00410-KPF Document 33 Filed 03/18/20 Page 4 of 5
                                                                                            Page 4


        But even if the defendant’s release did not pose a danger to the community or risk of flight,
denial of his request would still be warranted because he has not offered a “compelling reason” for
temporary release. At most, the defendant offers speculation both that the defendant is more likely
to suffer adverse health consequences if he remains in the MCC and the Bureau of Prisons would
be unable to attend to such adverse health consequences if they arose. Although the Government
does not dispute that the defendant’s age and health conditions put him at greater risk for adverse
health consequences were he to contract COVID-19, it is unclear that such a risk is enhanced by
remaining at the MCC as opposed to the residence of the mother of his children (that is, the
residence at which the defendant proposes he reside pretrial if he were to be released). 3

        While it is true that the MCC itself is a densely occupied detention facility, the MCC is
also by its very nature isolated from the outside world. Such relative isolation has, if anything,
been increased by the COVID-19 outbreak because in response to the outbreak the MCC has taken
steps to limit contact by visitors to the inmates. By contrast, the defendant has proffered no facts
relating to the relative isolation of the apartment unit of the mother of his children; any measures
taken by the apartment building where that apartment unit is located to limit the spread of COVID-
19; and whether residents of that apartment have tested positive for COVID-19 or manifested any
symptoms related to COVID-19. Put differently, occupants of the MCC are effectively subject to
a “shelter in place” order; residents of apartment buildings in New York City are not. The
defendant similarly has not proffered how his access to medical care would be improved by
residing outside the MCC with the mother his children in the event he contracted COVID-19.

         The defendant cites several cases in support of his motion, all of which involve defendants
with existing health conditions being released to primary caregivers. In United States v. Scarpa,
815 F. Supp. 88, 90-93 (E.D.N.Y. 1993), the district court found a “compelling reason” for the
temporary release of a defendant to a hospital (not a residence) where the defendant was terminally
ill with AIDS and had sustained a gunshot wound to the face; the defendant had fallen and bled as
a result while at the MCC, “endangering fellow inmates who volunteer to assist him in moving
about”; his family had agreed to reimburse the government for security by the Marshal’s service,
which would “have complete control over visits and calls”; and it was found the staff at the MCC
were unable to meet the defendant’s medical needs. In United States v. Adams, 6:19-MJ-87-MK,
2019 WL 3037042 (D. Or. July 10, 2019), the defendant was released to home detention upon
showing existing (not speculative) adverse health conditions for which the defendant’s sister was
his primary caregiver and for which he was not receiving medical care in custody. 4 So, too, did

3
  The defendant’s request may also be denied because he has not set forth any articulable
explanation that his proposed release from pretrial custody would be “temporary,” which is the
only form of pretrial release authorized by 18 U.S.C. § 3142(i). The defendant requests only that
he be released during the pendency of the COVID-19 outbreak but does not explain how or when
the parties will know such an outbreak has sufficiently been mitigated to allow for Mr. Taylor’s
return to the MCC.
4
  Relevant to the Court’s holding in Adams was that the danger to the community posed by the
defendant—who had been charged with attempted child enticement and attempted receipt of child
pornography—could be mitigated through house arrest and a commitment by the defendant’s sister
that she would discontinue internet service at the residence where the defendant would be confined
pretrial. Adams, 2019 WL 3037042, at *1. No similar conditions can be imposed here, where the
            Case 1:19-cr-00410-KPF Document 33 Filed 03/18/20 Page 5 of 5
                                                                                             Page 5


United States v. Johnston, No. 17-00046 (RMM) 2017 WL 4277140 (D.D.C. Sept. 27, 2017),
involve release for an existing health condition for the purpose of well-defined medical treatment
(cancer treatment at a hospital), as did United States v. Cordero Carabalo, 185 F. Supp. 2d 143
(D.P.R. 2002) (treatment for “serious” and “grotesque” gunshot wounds following gun battle
between defendant and DEA agents and release to two relatives who were professional nurses;
Bureau of Prisons found unable to provide necessary medical care; and defendant found not to
pose danger to community because he was not “mobile enough to roam in the community”).

          III.   Conclusion

          For the foregoing reasons, the defendant’s request for temporary pretrial release should be
denied.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                            by: /s/
                                                Daniel H. Wolf
                                                Assistant United States Attorney
                                                (212) 637-2337

cc:       Florian Miedel (by ECF and email)




danger the defendant poses to the community relates to his intent to distribute and possession of
controlled substances and firearms—offenses that are not principally committed through the
internet.
